471 F.2d 608
Billie Austin X. BRYANT, Plaintiff-Appellant,v.Olin G. BLACKWELL, Warden, U. S. Penitentiary, Defendant-Appellee.
No. 72-1118.
United States Court of Appeals,Fifth Circuit.
Jan. 30, 1973.

George M. Leppert, New Orleans, La., for plaintiff-appellant.
John W. Stokes, Jr., U. S. Atty., Beverly B. Bates, Asst. U. S. Atty., Atlanta, Ga., for defendant-appellee.
Before COLEMAN, GOLDBERG and GODBOLD, Circuit Judges.
PER CURIAM:


1
We pretermit discussion of whether appellant has a federal cause of action against prison officials for alleged violation of his constitutional rights in a federal prison, because as a matter of law the incidents of prison life to which he objects do not rise to the level of constitutional violations.


2
Affirmed.


3
GOLDBERG, Circuit Judge (specially concurring):


4
I concur in the result.  I am convinced that the trial court's dismissal of appellant's action, without prejudice to his right to refile, must be affirmed due to a defective showing of in personam jurisdiction over the named defendants.  Unless and until in personam jurisdiction is found to exist, I would not meet the very serious question of whether appellant states a constitutional cause of action.